                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

DANNY HO,

           Plaintiff,

v.                                                                Case No: 8:18-cv-2802-T-36SPF

JOSEPH LOPANO,

      Defendant.
___________________________________/

                                             ORDER

           This matter comes before the Court upon Defendant’s Motion to Dismiss and/or Motion

for Judgment on the Pleadings (Doc. 12), Plaintiff’s response in opposition (Doc. 16), Defendant’s

Request for Ruling on Rule 12 Motion (Doc. 21), and Plaintiff’s response in opposition (Doc. 22).

           The pro se 1 Amended Complaint (Doc. 11) is a shotgun pleading which does not provide

sufficient notice of the claims, does not conform to the Federal Rules of Civil Procedure, and states

no proper claim for relief. Therefore, the Court will dismiss the Amended Complaint without leave

to file a second amended complaint.

      I.       BACKGROUND 2


1
  The Tampa Chapter of the Federal Bar Association operates a Legal Information Program on
Tuesdays from 1:00 p.m. to 2:30 p.m. on the 2nd floor of the Sam Gibbons United States
Courthouse and Federal Building, 801 North Florida Avenue, Tampa, Florida 33602. Through that
program, pro se litigants may consult with a lawyer on a limited basis for free. Reservations for
specific appointments may be made by calling (813) 301-5400; walk-ins are welcome if space is
available. More information about the program is available on the Court’s website at
http://www.flmd.uscourts.gov/litigants-without-lawyers under the link “Go to the Guide for
Proceeding Without A Lawyer.”
2
  The following statement of facts is derived from the Amended Complaint (Doc. 11), the
allegations of which the Court must accept as true in ruling on the instant Motion to Dismiss.
Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A.
v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
       On November 14, 2018, Plaintiff Danny Ho filed a Complaint against Joseph Lopano. Doc.

1 at 1. The Court dismissed the Complaint as a shotgun pleading and permitted Ho to file an

amended complaint. Doc. 7. Ho filed an Amended Complaint which alleges the following.

       Ho has been in the aviation industry for eighteen years; he has never had a problem

obtaining a Security Identification Display Area (“SIDA”) badge. Id. at 2. He was involved in a

controversial court case in 2012 in which the jury found in his favor. Id. at 4. He has obtained

SIDA badges from other airport authorities in 2012, 2015, and 2016. Id. He also worked on a

military plane for the Department of Defense in 2016. Id.

       Ho applied for a SIDA badge for the Tampa International Airport (“TPA”). Id. at 5. He had

a Criminal History Records Check (“CHRC”) which indicated that he had an “accusation set aside”

for a charge involving “mayhem.” Id. at 10, 25. He hand delivered a printout of the court record

of the case to TPA. Id. at 5-6. He was informed that he must provide a certified copy mailed from

the court by the postal service. Id. After several phone calls, visits to TPA’s office, a meeting, and

several requests for a resolution, TPA insisted that it would not process the SIDA badge application

further without the certified court record. See id. at 6-9. Ho refused to provide the certified copy

indicating that the printout should suffice. See id. at 10.

       Prior to applying for the SIDA badge, Ho obtained a job from Pemco, an aircraft

maintenance operator at TPA, as an Avionics Contractor. He obtained the job through the

contracting agency Quanta. He moved from Pennsylvania to Florida to take the position. Id. at 5.

As of the filing of his Amended Complaint, Ho has received neither an adequate response from

TPA nor a SIDA badge. Id. at 10. He received a job suspension due to his inability to obtain a

SIDA badge from TPA. Id. at 13.




                                                   2
        Ho complains that TPA and the Hillsborough County Aviation Authority (“HCAA”) do

not follow proper procedures under 49 C.F.R. § 1542.209. 3 Id. at 2, 5-6. He demands relief in the

form of a declaratory judgment, payment for his lost income, pain and suffering, legal costs, and

opportunity costs. Id. at 17. He seeks “30% of [eleven members of HCAA’s] salary during this

problem[-]solving period for compensation of pain and suffering.” Id. at 17. He also lists several

parties who work with TPA and HCAA, but only names Lopano as a defendant. Id. at 17-18. 4

        Prior to suing here, Ho sued Michael Stephens, general counsel for HCAA, on July 11,

2018, in the case styled Ho v. Glennon, Case No. 8:18-cv-1669-T-02AEP (M.D. Fla. 2018) (the

“Glennon Case”). See Doc. 12-1. The allegations against Stephens were substantially similar to

the ones here. On July 16, 2018, Magistrate Judge Anthony E. Porcelli dismissed the Glennon

Case without prejudice for failure to state a cause of action and permitted amendment. Doc. 12-2.

Ho amended the complaint, dropped Stephens, and added Daniel Glennon, HCAA’s Airport

Security Coordinator, as a defendant. See Doc. 12-3. Otherwise, the allegations were substantially

similar to the prior complaint. See id.

        On September 13, 2018, Glennon filed a Motion to Dismiss and argued that the amended

complaint stated no claim for relief. He also argued that he was not a proper party to the action.

See Doc. 12-4. District Judge William F. Jung construed the motion as one for judgment on the

pleadings and entered judgment for Glennon (the “Jung Order”). See Doc. 12-5. Thereafter, the

Clerk of Court entered a Final Judgment for Glennon on all claims. See Doc. 12-6. Ho then filed

this action.




3
 This regulation pertains to fingerprint-based criminal history records checks (“CHRC”).
4
 Ho lists Vivian Pullara, Daniel Glennon, Scott Knight, Michael Stephens, John Tillacos, Joseph
Lopano, Chip Diehl, Victor Crist, Bob Buckhorn, Gary Harrod, and Robert Watkins.
                                                3
     II.   LEGAL STANDARD

        Pleadings from pro se litigants are held to a less stringent standard than pleadings drafted

by attorneys. Tannenbaum v. United States¸ 148 F.3d 1262, 1263 (11th Cir. 1998). However, they

still must meet minimal pleading standards. Pugh v. Farmers Home Admin., 846 F. Supp. 60, 61

(M.D. Fla. 1994).

       In a complaint, claims founded on a separate transaction or occurrence must be stated in a

separate count or defense if doing so would promote clarity. Each claim must be “limited as far

as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). Failure to comply with

these rules may result in a shotgun pleading. And “[a] complaint that fails to articulate claims with

sufficient clarity to allow the defendant to frame a responsive pleading constitutes a ‘shotgun

pleading.’ ” Lampkin-Asam v. Volusia County School Bd., 261 Fed. Appx. 274, 277 (11th Cir.

2008) (citation omitted). This includes a complaint that is “disjointed, repetitive, disorganized and

barely comprehensible.” Id. at 276.

        To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic

recitations of the elements of a cause of action are not sufficient. Id. (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id.

A complaint must contain sufficient factual matter, which, if accepted as true, would “state a claim

to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The court,




                                                  4
however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in the

complaint. Id.

       And although the Court typically limits its review to the “four corners” of the complaint

on a motion to dismiss, it may also examine exhibits attached to the complaint, extrinsic documents

central to plaintiff’s claim whose authenticity is unchallenged, and matters subject to judicial

notice. See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999); Absolute Activist

Value Master Fund Ltd. v. Devine, 233 F. Supp. 3d 1297, 1316 (M.D. Fla. 2017). And the Court

may review matters that are part of the public record without converting the motion to one for

summary judgment, “because such documents are capable of accurate and ready determination by

resort to sources whose accuracy cannot reasonably be questioned.” Davis v. Williams

Communications, Inc., 258 F.Supp. 2d 1348, 1352 (N.D. Ga. 2003) (citing Bryant, 187 F.3d at

1279-80).

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the

pleadings. Fed. R. Civ. P. 12(c). In evaluating a motion for judgment on the pleadings, a court

will accept the facts in the complaint as true and view them in the light most favorable to the

nonmoving party. See Cunningham v. Dist. Attorney's Office for Escambia County, 592 F.3d 1237,

1255 (11th Cir. 2010). “Judgment on the pleadings is proper when no issues of material fact exist,

and the moving party is entitled to judgment as a matter of law based on the substance of the

pleadings and any judicially noticed facts.” Id.

       When resolving a motion for judgment on the pleadings, the Court must consider all of the

pleadings: the complaint, the answer, and any documents attached as exhibits. Eisenberg v. City

of Miami Beach, 54 F. Supp. 3d 1312, 1319 (S.D. Fla. 2014). If “matters outside the pleadings are

presented to and not excluded by the court, the motion shall be treated as one for summary



                                                   5
judgment and disposed of as provided in Rule 56, and all parties shall be given reasonable

opportunity to present all material....” Fed. R. Civ. P. 12(c).

    III.   DISCUSSION

        Lopano requests that this Court either dismiss the Amended Complaint for failure to state

a claim or enter judgment on the pleadings. Lopano argues that Ho is a vexatious litigant who does

not and cannot state a claim for relief. He urges the Court to enter judgment in his favor and

dispense of this case summarily given Ho’s admission that he will not provide a certified copy of

the requested court records.

        Ho argues that he should be considered innocent until proven guilty, TPA should not

penalize the “suspect” going through the application process, and its request that he obtain a

certified copy of the California case’s disposition unjustly held up his income. See Doc. 16 at 2-3.

Ultimately, Ho relies on the allegations in his Amended Complaint as a basis to challenge the

motion. Id. He also implies that there is some connection between defense counsel and District

Judge Jung. He notes that the case was originally before District Judge Mary S. Scriven, but then

it was suddenly transferred. And he notes Robert E. Johnson, Lopano’s counsel, and Judge Jung,

have practiced in Tampa for over three decades as “peers.” He also likens the facts underlying this

case to “kidnapping.” Id. at 12.

       The Court has reviewed the Amended Complaint, its exhibits, and Judge Jung’s Order and

has determined that the case should be dismissed without leave to amend. 5




5
 Since the Defendant has not filed an answer, and the Amended Complaint is a shotgun
pleading, the Court will dismiss it rather than enter judgment in Lopano’s favor.
                                                  6
           a. Shotgun Pleading

       The Eleventh Circuit has repeatedly condemned the use of shotgun pleadings for

“imped[ing] the administration of the district courts’ civil docket.” PVC Windoors, Inc. v.

Babbitbay Beach Constr., N.V., 598 F.3d 802, 806 n. 4 (11th Cir. 2010). Shotgun pleadings require

the court to sift through rambling and often incomprehensible allegations to separate the

meritorious claims from the unmeritorious, resulting in a “massive waste of judicial and private

resources.” Id. (citation omitted). The Eleventh Circuit has established that a shotgun pleading is

an unacceptable form of establishing a claim for relief.

       Here, the Amended Complaint does not contain proper counts or cognizable causes of

action. As a consequence, the allegations are disorganized and confusing. Also, the Amended

Complaint is impermissibly vague. The allegations of the Amended Complaint do not apprise the

Defendant, or the Court, of the claims asserted against Lopano personally or why Lopano is

specifically responsible for the alleged acts. It presents legal argument, raises improper questions,

contains a request for production, makes many character attacks on TPA’s employees, and

otherwise does not meet the pleading requirements under the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 8, 10.

       Because the Amended Complaint constitutes a shotgun pleading, it will be dismissed.

           b. Failure to State a Claim

       The SIDA federal regulations assign the duty to process SIDA applications to the “airport

operator.” 6 The regulation, 49 C.F.R. § 1542.209, provides:

               (b) Individuals seeking unescorted access authority. Except as
               provided in paragraph (m) of this section, each airport operator must


6
  Airport operator means “a person that operates an airport serving an aircraft operator or a
foreign air carrier required to have a security program under part 1544 or 1546 of this chapter.”
49 C.F.R. § 1540.5
                                                 7
               ensure that no individual is granted unescorted access authority
               unless the individual has undergone a fingerprint-based CHRC that
               does not disclose that he or she has a disqualifying criminal offense,
               as described in paragraph (d) of this section.

       ...

               (d) Disqualifying criminal offenses. An individual has a
               disqualifying criminal offense if the individual has been convicted,
               or found not guilty by reason of insanity, of any of the disqualifying
               crimes listed in this paragraph (d) in any jurisdiction during the 10
               years before the date of the individual’s application for unescorted
               access authority, or while the individual has unescorted access
               authority.

Id. at § 1542.209(b), (d).

       The regulation’s qualifying offenses include: “[c]onveying false information and threats,”

“assault with intent to murder,” rape, extortion, and felonies involving an unarmed robbery, threat,

or aggravated assault. Id. at §1542.209(d)(1)-(28)

       Once the airport operator receives a CHRC which indicates an arrest without a disposition,

the following procedure applies:

               (g) Determination of arrest status.

               (1) When a CHRC on an individual seeking unescorted access
               authority discloses an arrest for any disqualifying criminal offense
               listed in paragraph (d) of this section without indicating a
               disposition, the airport operator must determine, after investigation,
               that the arrest did not result in a disqualifying offense before
               granting that authority. If there is no disposition, or if the disposition
               did not result in a conviction or in a finding of not guilty by reason
               of insanity of one of the offenses listed in paragraph (d) of this
               section, the individual is not disqualified under this section.

Id. at §1542.209(g)(1).

       Once the airport operator receives a CHRC with a disqualifying offense, the applicant

receives notification and an opportunity to correct the FBI records. Id. at §1542.209(h). The

applicant can correct any inaccurate information by submitting a revised FBI record, or “a certified


                                                   8
true copy of the information from the appropriate court, prior to granting unescorted access

authority.” Id. at §1542.209(i)(1)(i). If within 30 days of being advised that the criminal record

discloses a disqualifying criminal offense, the applicant does not notify the airport operator that

the record is inaccurate, the airport operator may make a final determination to deny unescorted

access authority. Id. at §1542.209(i)(1)(ii).

       Here, Ho complains he has received no decision on his application. The CHRC states that

Ho received a charge for “Force/ADW Not Firearm, GBI” 7 and “PC-Mayhem” in California. Doc.

11 at 25. Although the “mayhem” accusation was “set aside,” there is neither underlying

information about the acts which triggered the charges, nor is there an explanation of the legal

significance of having the accusation “set aside.” TPA requested a certified copy of Ho’s court

record. Ho unequivocally refuses to provide it. See Doc. 11 at 30 (Ex. 5). 8

       Although the Amended Complaint is barely comprehensible, accepting its facts as true, it

fails to state a claim upon which relief may be granted. The airport operator must, under the very

regulation Ho seeks to enforce, investigate the charge if it appears to be a disqualifying criminal

act. But without that additional information, it cannot do so. And the regulations do not require the

airport operator to decide within 30 days, it merely provides the SIDA badge applicant 30 days to

take corrective action. 49 C.F.R. § 1542.209(i). Thus, Ho states no claim for relief in his Amended

Complaint.


7
  The Jung Order interpreted the charge as “assault with a deadly weapon, not firearm, great
bodily injury.” Doc. 12-5 at 4.
8
  The Amended Complaint includes correspondence form Ho to HCAA which states:
               There should be no room for your SIDA badge office employee to
               manipulate my case different from IND and PHL airports. “Burden
               of Proof” is NOT on my side to prove myself no criminal record.
               The “Burden of Proof” is on your side to prove if I have criminal
               record to deny my SIDA badge. Apparently, your SIDA badge
               employees are working in a wrong direction.

                                                 9
           c. Leave to Amend

       Ho was cautioned that the Court may dismiss his claims without further opportunity to

amend if it appears the claims are frivolous and that further attempts to amend would be futile. See

Doc. 7 at 4 (citing Foman v. Davis, 371 U.S. 178, 182, (1962)) (holding that courts should grant

leave to amend freely unless such amendment would be futile). Here, amendment would be futile

given Ho’s several attempts at suing TPA and HCAA through its various employees, while

admitting that he will not produce the certified copy of the court record requested to complete the

processing of his application. See Doc. 1 at 1.

       Given the history of Ho’s filings, and his attempts to state a claim regarding his SIDA

badge application, the Court will not grant Ho leave to file a second amended complaint. See

Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (per curiam) (“Ordinarily, a party

must be given at least one opportunity to amend before the district court dismisses the complaint.”).

    IV.    CONCLUSION

       The Court cautions Ho that frivolous and vexatious litigation is unacceptable. It takes a toll

on the Court’s limited resources. As the Court stated in its previous order, assistance is available

for pro se litigants to guide them in the general procedures regarding litigation in this Court.

       The Federal Rules of Civil Procedure permit district courts to impose “appropriate

sanctions,” after notice and a reasonable opportunity to respond, where an attorney or party

submits a pleading to the court that: (1) is not well-grounded in fact, i.e., has no reasonable factual

basis; (2) is not legally tenable; or (3) is submitted in bad faith for an improper purpose. See Fed.

R. Civ. P. 11(b). See also Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1296 (11th Cir. 2002)

(upholding injunction against further filing without leave of court based on repeated filings and



                                                  10
harassment of defendant); Martin–Trigona v. Shaw, 986 F.2d 1384, 1386–87 (11th Cir. 1993)

(“Federal courts have both the inherent power and the constitutional obligation to protect their

jurisdiction from conduct which impairs their ability to carry out Article III functions.”).

       Upon this Court’s review of the Amended Complaint, all of its exhibits, and the federal

regulations on which Ho relies, the Amended Complaint is due to be dismissed.

       Accordingly, it is hereby ORDERED as follows:

       1.      Defendant’s Motion to Dismiss and/or Motion for Judgment on the Pleadings (Doc.

               12) is GRANTED-IN-PART.

       2.      The Amended Complaint (Doc. 11) is DISMISSED.

       3.      All pending motions are denied as moot, except the motion for sanctions at docket

               entry 23, which shall remain pending.

       4.      The Clerk of Court is directed to close this case.

       DONE AND ORDERED in Tampa, Florida on May 24, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 11
